Kent Watts, CEO and President Hyperdynamics Corporation One Sugar Creek Center Blvd., #125 Sugar Land, Texas 77478 voice:(713) 3539400fax: (713) 353-9421 CORRESPONDENCE February 6, 2008via Edgar to SEC to: Division of Corporate Finance Securities and Exchange Commission Washington, D.C. 20549-7010 from: Hyperdynamics Corporation Kent Watts, CEO and President ref: Hyperdynamics Corporation (the "Registrant") Form S-3 Amendment Number 1 File number 333-148287 FiledJanuary23, 2008 Request for Acceleration of Effectiveness of Form S-3 and Company Acknowledgements My name is Kent Watts.I am CEO and President of Hyperdynamics Corporation (the "Registrant" or the "Company").The Registrant requests that the effectiveness of above referenced Form S-3 Amendment Number 1 be accelerated to be February 12, 2008 at 11 A.M. EST. The Company/Registrant acknowledges that: (a) Should the Commission or the staff, acting pursuant to delegated authority, declare the Filing effective, it does not foreclose the Commission from taking any action with respect to the Filing; (b) The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the Filing effective, does not relieve the Company/Registrant from its full responsibility for the adequacy and accuracy of the disclosure in the Filing; and (c) The Company/Registrant may not assert the staff comments or the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Thank you. Very truly yours, /s/ Kent Watts Kent Watts CEO and President Hyperdynamics Corporation cc: Representing Hyperdynamics Corporation: Joel Seidner, Esq. 880 Tully Road #50 Houston, Texas 77079 voice:(281) 493-1311 fax:(281) 667-3292
